In re Application of							          :       DECISION ON
Zuber et al.		 			 			          :          PETITION

Serial No.14/362,768						          :

Filed: June 4, 2014
For: AEROSOL-GENERATING ARTICLE FOR USE WITH AN
        AEROSOL-GENERATING DEVICE

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on December 29, 2021.

Applicant herein petitions the Commissioner to invoke their supervisory authority to compel the Examiner to consider Documents (AA) & (AW) cited in a first Information Disclosure Statement. This Information Disclosure Statement was filed in conformity with the requirements of 37 C.F.R. §1.97-1.98, on December 23, 2021. Documents (AA) & (AW) were not initialed nor lined through.

DECISION

Accordingly, the petition is GRANTED.

The Examiner is directed to consider and make of record the references (AA) & (AW) cited in the December 23, 2021 Information Disclosure Statement.


/Keith D. Hendricks/
_______________________

Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314